Title: III. Memorandum from Robert Dinwiddie, 14 August 1755
From: Dinwiddie, Robert
To: Washington, George



Williamsburg Augst 14th 1755
Memo. for Colo. Washington

Take a particular Acct of the Clothing at Majr Carlyles & those at Winchester & send me an acct of the Whole.
The Provisions that remain at Alexa[ndri]a belonging to this Colony, is to be shipt for New York, desire Mr Carlyle to hire a small Sloop for that Purpose, & have the Pork & Beef Trimd & pickled. Consign the same to  Robinson Esqr. & desire Remittans. in Flour—speak to the Treasurer for a Letter on that Head.
If Mr Dick does not incline to continue Comissary when You find a proper Person to succeed him, You must take Security for the due discharge of his Duty; & it’s necessary he remain at the Fort the Time they are Salting the Provisions to prevent embeslemt

—Endeavour to get Mr Dick’s Acct Settled, so that the Ballance due may be known, that he may be paid.
You have a Power to appoint an Aid de Camp & Secretary. Write me their Names that they may be on the List with the other Officers, & that their Pay may be settled, the same as to an Adjutant & Quarter Master.
You no doubt will have regard to a prudent Frugality that the Money voted by the Assembly may be properly managed, & as the Payments must be by my Warrants I must know the standing & daily Charge of Your Regiments Pay.
Whatever may be due by the Country at Fort Cumberland, or any other Place, endeavour to ascertain the same in order for Payment, that You may begin Your Operations on a new & clear Proceeding, that You may be free from all old Demands & the Credit of the Country supported. I am Sr Your most huble Servt

Robt Dinwiddie

